          Case 2:19-cv-00041-RFB-NJK Document 58 Filed 12/22/20 Page 1 of 3


 1   AARON D. FORD
      Attorney General
 2   D. RANDALL GILMER, Bar No. 14001
      Chief Deputy Attorney General
 3   DOUGLAS R. RANDS, Bar No. 3572
      Senior Deputy Attorney General
 4   State of Nevada
     Public Safety Division
 5   100 N. Carson Street
     Carson City, Nevada 89701
 6   Tel: (775) 684-1150
     Email: drands@ag.nv.gov
 7
     Attorneys for Defendants
 8   Romeo Aranas, Gregory Bryan, James Dzurenda,
     Monique Hubbard-Pickett, Adam Laxalt, Brian Sandoval,
 9   Georges-Pele Taino and Brian Williams

10                                 UNITED STATES DISTRICT COURT
11                                          DISTRICT OF NEVADA
12   BRYAN HOLTZCLAW,
                                                                 Case No. 2:19-cv-00041-RFB-NJK
13                             Plaintiff,
                                                           STIPULATION AND ORDER TO EXTEND
14   v.                                                      RESPONSIVE BRIEFING SCHEDULE
                                                                      (ECF No. 45)
15   LAXALT, et al.,
                                                                       (FIRST REQUEST)
16                             Defendants.
17          Plaintiff Bryan Holtzclaw and Defendants Romeo Aranas, Gregory Bryan, James Dzurenda,

18   Monique Hubbard-Pickett, Adam Laxalt, Brian Sandoval, Georges-Pele Taino and Brian Williams,

19   (“Defendants”) by and through their respective counsel, hereby stipulate and request that this Court

20   extend the deadlines in briefing schedule (ECF No. 45) by an additional thirty (30) days, extending the

21   following deadlines:

22   •      Defendants’ Response from December 18, 2020 to January 18, 2021; and

23   •      Plaintiff Bryan Holtzclaw’s Reply from December 28, 2020 to January 28, 2021.

24          This is the first request for an extension of time for the responsive briefing scheduling. This

25   Request for an extension of time is not sought for any improper purpose or other purpose of delay. This

26   request for a brief extension of time is necessary because of competing obligations in other matters.

27   Specifically, counsel has Motions for Summary Judgment due the week this brief is due in one other

28   matter, Friedman v Dzurenda, Case Number 3:18-cv-00383-MMD-WGC which took a considerable


                                                       1
         Case 2:19-cv-00041-RFB-NJK Document 58 Filed 12/22/20 Page 2 of 3


 1   amount of time. Several of the necessary parties have been out sick recently. In addition, there was an

 2   opposition to Motion for Summary Judgment in a state case due this week. Finally, the holidays are

 3   approaching. Therefore, this brief extension of time is necessary to ensure that Defendants’ nterests are

 4   adequately represented in this matter. Absent exigent circumstances, Defendant will not seek any

 5   additional extensions of time related to the instant briefing.

 6          IT IS SO STIPULATED.

 7

 8   DATED this 18th day of December, 2020.                   DATED this 18th day of December, 2020.

 9

10   MCLETCHIE LAW                                              AARON D. FORD
                                                                Attorney General
11

12

13   By: /s/ Alina M. Shell                                   By: /s/ Douglas R. Rands
         Margaret A. McLetchie, Bar No. 10931                     Douglas R. Rands, Bar No. 3572
14       Alina M. Shell, Bar No. 11711                            Senior Deputy Attorney General
         701 E. Bridger Ave., Suite 520                           100 N. Carson Street
15       Las Vegas, NV 89101                                      Carson City, NV 89701

16       Attorneys for Plaintiff                                  Attorneys for Defendant

17

18                                                            IT IS SO ORDERED.

19
20                                                            HONORABLE JUDGE NANCY J. KOPPE
                                                              U.S. MAGISTRATE COURT JUDGE
21

22                                                            DATED:

23                                                   DATED this 22nd day of December, 2020.
24

25

26

27
28


                                                          2
         Case 2:19-cv-00041-RFB-NJK Document 58 Filed 12/22/20 Page 3 of 3


 1                                      CERTIFICATE OF SERVICE

 2          I certify that I am an employee of the Office of the Attorney General, State of Nevada and that
 3   on this 18th day of December, 2020, I caused a copy of the foregoing, STIPULATION TO EXTEND
 4   RESPONSIVE BRIEFING SCHEDULE (ECF No. 45) (FIRST REQUEST), to served, by U.S.
 5   District Court CM/ECF Electronic Filing on the following:
 6   Margaret A. McLetchie, Bar No. 10931
     Alina M. Shell, Bar No. 11711
 7   McLetchie Law
     701 East Bridger Ave., Suite 520
 8   Las Vegas, NV 89101
     maggie@nvlitigation.com
 9

10
                                                           ____/s/ Roberta W. Bibee___________
11                                                         An employee of the
                                                           Office of the Attorney General
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28


                                                       3
